Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered April 27, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The contentions of the defendant relating to the People’s alleged violation of the court’s Sandoval ruling are unpreserved for appellate review and, in any event, are without merit (see, CPL 470.05 [2]). Bracken, J. P., Sullivan, Rosenblatt and Miller, JJ., concur.